 



Exhibit 10.18
Agreement to Amend
Supplemental Benefit Plan
and
Deferred Salary Agreement
The undersigned (“Officer”) and Arkansas Best Corporation (“Company”) hereby
enter into the following agreement to amend the Supplemental Benefit Plan and
Deferred Salary Agreement.
R E C I T A L S:

  A.   Officer is a participant in the Company’s Supplemental Benefit Plan
(“SBP”) and has a Deferred Salary Agreement (“DSA”) with the Company.     B.  
Officer has accrued, and is eligible to continue to accrue, benefits under each
of the SBP and DSA, according to their respective terms and conditions.     C.  
The Company has also adopted a long-term incentive plan for certain officers who
are not participants in the SBP or DSA.     D.   Upon Officer’s signing this
Agreement, then effective January 1, 2007 and thereafter, while employed by the
Company or a subsidiary, Officer will be a participant at the same benefit
values, terms and conditions as other officers with the same job title employed
by the Company or the subsidiary the Officer may then be employed by, in the
2007-2009 LTIP and any future long-term incentive plans, if any, the Company may
adopt which replace the 2007-2009 LTIP (collectively “LTIP”), provided that
Officer agrees to have Officer’s benefit accruals under each of the SBP and DSA
cease as of January 31, 2008.

Therefore, based on the above RECITALS and subject to the following terms and
conditions, Officer and Company hereby agree as follows:
1. 2007-2009 LTIP Participant. Officer shall be a participant in the Company’s
2007-2009 LTIP at the benefit values for participants with the Officer’s job
title and subject to the other LTIP terms and conditions; a copy is attached as
Exhibit 1.
2. Future LTIPs; No Right of Continued Employment. Company shall not be required
to continue the benefit rates, terms and conditions in the 2007-2009 LTIP in any
future LTIP the Company may choose to provide for Officer. Officer shall be a
participant in any future LTIP at the same benefit values, terms and conditions
as other participants with the Officer’s then job title with the Company, or the
subsidiary with which the Officer is then employed. This Agreement shall not
create any agreement or other rights of continued employment with Company or any
subsidiary.
3. SBP / DSA Frozen Benefit. Officer’s DSA Frozen Benefit shall be calculated as
provided in the DSA using Officer’s years of service and base salary as of
January 31, 2008. Officer’s SBP Frozen Benefit shall be calculated as provided
for in the SBP using:

 



--------------------------------------------------------------------------------



 



(i) the November 2007 GATT rate, and (ii) the Officer’s Final Average Pay, years
of service and age, in each case, determined as of January 31, 2008.
Except as modified by this Agreement, each of the SBP Frozen Benefit and DSA
Frozen Benefit shall continue as an unfunded benefit payable from the general
assets of the Company or the sponsoring subsidiary, when and subject to all the
other conditions and terms of the respective SBP and DSA. Neither the SBP Frozen
Benefit nor the DSA Frozen Benefit shall be entitled to any increase due to
additional benefit accruals, interest or other earnings after January 31, 2008.
Nothing in this Agreement shall alter any benefit the Officer may be entitled to
under any pension plan in which the Officer may be a participant.
4. Officer’s Termination Prior to February 1, 2008. If Officer’s employment with
Company or its subsidiaries is terminated on or before February 1, 2008, then
this Agreement shall become null and void and Officer’s SBP and DSA benefits
shall be determined and paid under the terms and conditions of the SBP and DSA
as of the date of Officer’s termination.
5. DSA Change in Control. In the event that Officer becomes entitled to a change
in control payment under the terms of the DSA, Officer shall be entitled to:

  (i)   the DSA change in control benefit payable under Section 14(a) of the DSA
using Officer’s base salary and years of service as of 1/31/2008, less the DSA
portion of the Frozen Benefit,         Plus,     (ii)   the excess, if any, of
the change in control benefits the Officer would otherwise be entitled to under
the terms of any LTIP (excluding any restricted stock or other equity awards’
change in control benefit unless the Company has specifically designated such
awards as a replacement for the LTIP ) over the amount due under 5(i).

6. The amount due Officer under Section 5 above shall be in addition to the
amount due Officer for the DSA Frozen Benefit and the SBP Frozen Benefit.
7. Notwithstanding anything in the foregoing to the contrary, if any of the
payments provided for in this Agreement, together with any other payments which
Officer has the right to receive from the Company, would constitute an “excess
parachute payment” (as defined in Section 280G(b)(2) of the U.S. Internal
Revenue Code (“Code”), the payments pursuant to this Agreement shall be reduced
to the largest amount as will result in no portion of such payments being
subject to the excise tax imposed by Section 4999 of the Code; provided,
however, that the determination as to whether any reduction in the payments
under this Agreement pursuant to this proviso is necessary shall be made by

 



--------------------------------------------------------------------------------



 



Officer in good faith and such determination shall be conclusive and binding on
the Corporation with respect to its treatment of the payment for tax reporting
purposes.
8. All payments made to Officer under this Agreement will be subject to required
withholding of federal, state and local income and employment taxes, if
applicable.

                  Arkansas Best Corporation   OFFICER:    
 
               
By:
                             
 
  Robert A. Davidson   [Name]    
 
  President – CEO            
Date:
      Date:        
 
 
 
     
 
   

 